                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 WASHINGTON,                             :
                                         :
       Plaintiff,                        :        No. 3:17-CV-1316 (VLB)
                                         :
       v.                                :
                                         :            April 30, 2019
 DEWEY ET AL,                            :
                                         :
       Defendants.                       :


             MEMORANDUM OF DECISION ON PLAINTIFF’S MOTION
             FOR LEAVE TO FILE AMENDED COMPLAINT [DKT. 46]

       Before the Court is Plaintiff Laurence Washington’s (“Plaintiff”) Motion for

Leave to File Amended Complaint [Dkt. 46 (Mot. for Leave to File Am. Compl.)].

Plaintiff seeks to amend the complaint to add an additional claim and to add an

additional defendant. Defendant Detectives Frank Napolitano and Daniel Ortiz

(collectively, “Defendants”) oppose the motion on the grounds that it is untimely,

unduly prejudicial, and futile. For the following reasons, Plaintiff’s motion is

GRANTED IN PART and DENIED IN PART.

      I.     Factual and Procedural Background

      On August 3, 2017, Plaintiff filed this action pro se. See [Dkt. 1 (Compl.) at 1].

He alleged that he witnessed the robbery and murder of Marshall Wiggins by

Michael Gaston, provided information to police against Gaston, and was placed in

witness protection. Several months later, Plaintiff called the Superior Court in

Manchester, CT and left a voicemail message stating he would not testify against

Gaston unless his girlfriend, who was being held on an unrelated matter, was
released from jail. Soon after, he was arrested for felony murder, first degree

robbery, and conspiracy to commit robbery in the first degree. He brought claims

against Judge Julia Dewey, Assistant State’s Attorney David Zagaja, the East

Hartford Police Department, Detective Napolitano, Detective Ortiz, and Lieutenant

Francis McGeough alleging that his arrest was retaliatory. The Court conducted

its initial review and found that the Fourth Amendment false arrest and malicious

prosecution claims could proceed against Detectives Napolitano and Ortiz in their

individual capacities. See [Dkt. 9 (Initial Review Order) at 1]. All other claims and

defendants were dismissed. Id.

      On April 19, 2018, counsel was appointed for Plaintiff. He now seeks to

amend his original pro se complaint to add a retaliation claim against Defendants

and to assert all claims against Lieutenant McGeough. Plaintiff also notes that the

proposed amended complaint has been redrafted to the traditional format which he

claims will benefit the parties and the Court. Defendants oppose the motion and

argue that it is untimely, unduly prejudicial, and futile.

      II.    Standard of Review

      Under Rule 15(a), “[t]he court should freely give leave [to amend pleadings]

when justice so requires.” Fed. R. Civ. P. 15(a). Courts should grant applications

to amend unless there is good reason to deny the motion such as “futility, bad

faith, undue delay, or undue prejudice to the opposing party.” Min Jin v. Metro Life

Ins. Co., 310 F.3d 84, 101 (2d Cir. 2002). A pro se plaintiff’s motion to amend should

be considered with even greater leniency because “a pro se litigant should be

afforded every reasonable opportunity to demonstrate that he has a valid claim.”



                                          -2-
Satchell v. Dillworth, 745 F.2d 781, 785 (2d Cir. 1984). “A pro se complaint is to be

read liberally. Certainly the court should not dismiss without granting leave to

amend at least once when a liberal reading of the complaint gives any indication

that a valid claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.

2000) (internal quotation marks omitted). The Supreme Court has instructed that

leave to amend should be granted “absent any apparent or declared reason–such

as undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to

the opposing party by virtue of allowance of the amendment, or futility of the

amendment[.]” Foman v. Davis, 371 U.S. 178, 182 (1962).

      The Second Circuit has “referred to the prejudice to the opposing party

resulting from a proposed amendment as among the ‘most important’ reasons to

deny leave to amend.” AEP Energy Servs. Gas Holding Co. v. Bank of Am. N.A., 626

F.3d 699, 725 (2d Cir. 2010) (citation omitted); see also State Teachers Ret. Bd. v.

Fluor Corp., 654 F.2d 843, 856 (2d Cir. 1981). An “[a]mendment may be prejudicial

when, among other things, it would require the opponent to expend significant

additional resources to conduct discovery and prepare for trial or significantly

delay the resolution of the dispute.” AEP Energy, 626 F.3d at 725-26 (internal

quotation marks and citation omitted). Courts have granted motions to amend

where the litigation has progressed significantly, even past discovery, on the

grounds that absent a showing of prejudice, leave to amend should be freely given.

See e.g., State Teachers Ret. Bd., 654 F.2d at 845-46 (amendment allowed after

three-year interval); Middle Atl. Utils. Co. v. S.M.W. Dev. Corp., 392 F.2d 380, 385



                                        -3-
(2d Cir. 1968) (amendment allowed after three-year interval and notice of trial

readiness and plaintiff was aware of facts supporting new claims two years before

filing of original complaint).

      III.   Analysis

      A.     Undue Delay

      Defendants argue that Plaintiff unduly delayed in seeking to amend the

complaint because Plaintiff’s counsel first appeared in May 2018 – nine months

prior to the instant motion. Specifically, they claim that Plaintiff has shown no good

cause to amend because he could have amended the complaint much sooner since

it is based on information contained in Plaintiff’s original pro se complaint.

Defendants also claim that the deference traditionally given to pro se litigants

should not be extended to Plaintiff’s counsel.

      In response, Plaintiff claims he did not receive a significant portion of the

documentary discovery until September 2018 and the transcript from Michael

Gaston’s criminal trial until January 2, 2019. See [Dkt. 51 (Reply to Response to

Motion) at 3]. Plaintiff also argues that he did not know the extent of McGeough’s

involvement until Defendant Napolitano’s deposition on January 17, 2019 where

Napolitano testified that McGeough supervised the Defendants and the

investigation into Plaintiff, participated in an interview with Plaintiff, and

participated in the decision to seek an arrest warrant against him.     Plaintiff filed

his motion on January 25, 2019, within weeks of learning the extent of McGeough’s

involvement. Therefore, the Court finds that Plaintiff did not unduly delay in filing

the motion for leave to amend.



                                         -4-
      B.     Futility

      Defendants claim that Plaintiff’s motion should be denied because the

proposed First Amendment retaliation claim is futile. “Leave to amend may be

denied on grounds of futility if the proposed amendment fails to state a legally

cognizable claim or fails to raise triable issues of fact.” AEP Energy, 626 F.3d at

726. The Court should dismiss claims for futility “only where it is beyond doubt

that the plaintiff can prove no set of facts in support of his amended claims.”

Pangburn v. Culbertson, 200 F.3d 65, 70-71 (2d Cir. 1999) (internal citation and

quotation marks omitted). As the Court already found that Plaintiff’s false arrest

and malicious prosecution claims may proceed, it considers only Plaintiff’s First

Amendment retaliation claim.

      In order to state a legally cognizable First Amendment retaliation claim,

Plaintiff must show “(1) that the speech or conduct at issue was protected, (2) that

the defendant took adverse action against the plaintiff, and (3) that there was a

causal connection between the protected speech and the adverse action.” Smith

v. Arnone, 700 F. App’x 55, 56 (2d Cir. 2017) (quoting Gill v. Pidlypchak, 389 F.3d

379, 380 (2d Cir. 2004)). It is “axiomatic that filing a criminal complaint with law

enforcement officials constitutes an exercise of [a First Amendment right].” Estate

of Morris ex rel. Morris v. Dapolito, 297 F. Supp. 2d 680, 692 (S.D.N.Y. 2004) (citing

Lott v. Andrews Ctr., 259 F. Supp. 2d 564, 568, 570-71) (internal citations and

quotation marks omitted); see also Gagliardi v. Vill. of Pawling, 18 F.3d 188, 194-95

(2d Cir. 1994). This type of speech is protected whether the complainant is the




                                         -5-
victim or a witness to a crime because solving and deterring crime is in the public’s

vital interest.

       Not all speech is protected. For example, obscenity, defamation, fraud,

incitement and speech integral to criminal conduct are recognized exceptions to

protected speech. See United States v. Stevens, 559 U.S. 460, 468 (2010). Speech

that is intended to harass, intimidate or cause substantial emotional distress has

been identified as integral to criminal conduct, and therefore not protected by the

First Amendment. See United States v. Sergentakis, No. 15-CR-2015, WL 3763988,

at *4 (S.D.N.Y. June 15, 2015) (citing United States v. Osinger, 753 F.3d 939, 947 (9th

Cir. 2014)). Speech constituting an extortionate threat is also unprotected under

the First Amendment. See United States v. Petrovic, 701 F.3d 849, 855 (8th Cir.

2012). Defendants contend that Plaintiff’s speech was not protected because his

conduct was fraudulent.

       Plaintiff argues that he engaged in protected speech when he called the

State’s Attorney’s office and left a message stating he would cease cooperating

with the prosecution unless his girlfriend was released from police custody.1

Plaintiff contends his insistence that his girlfriend be released was a continuation

of his speech relating to the reporting of the crime, continued cooperation, and an

expression of his opinion about his girlfriend’s charges. The Court disagrees.

Plaintiff’s insistence that his girlfriend be released was not a continuation of his

speech relating to the reporting of the crime for which his girlfriend was charged.



1
  To the extent Plaintiff attempts to argue that Defendants retaliated against him for
reporting the crime, he fails to allege this in the retaliation count of the proposed amended
complaint and therefore, the Court declines to consider it.
                                            -6-
Plaintiff made no statements in his message relating to the events which led to her

arrest. Nor does his message relay any information connection those events to the

murder investigation on which he was cooperating. Finally, he expressed no

opinion about his girlfriend’s charges. Plaintiff’s speech was an extortionate threat

expressly intended to obstruct the prosecution’s case against his girlfriend by

threatening to take away something of value – his cooperation in Gaston’s case –

in exchange for the prosecution dropping charges against his girlfriend. This type

of speech, speech incident to obstruction, is unprotected. See 18 U.S.C. § 1503(a)

(“Whoever . . . corruptly or by threats or force, or by any threatening letter or

communication, influences, obstructs, or impedes, or endeavors to influence,

obstruct, or impede, the due administration of justice, shall be punished as

provided in subsection (b).”). Therefore, Plaintiff cannot state a claim for retaliation

and amending the complaint to add this count would be futile. For that reason, the

motion to amend to add the retaliation claim is denied.

      C.     Undue Prejudice

      Defendants argue that they would be unduly prejudiced if the Court grants

Plaintiff’s motion to amend because it would necessitate further discovery.

Defendants note that discovery is closed and their dispositive motion addresses

the operative complaint. Plaintiff, however, argues that the risk of unfair prejudice

is low because Defendants received a copy of the proposed amended complaint

prior to the close of discovery and Plaintiff’s deposition. Plaintiff also notes that

Defendants have not specified the discovery they would need if the Court granted

Plaintiff’s motion.



                                         -7-
      The Court finds that Defendants are not unduly prejudiced. “In determining

what constitutes prejudice, [the Court considers] whether the assertion of the new

claim would: (i) require the opponent to expend significant additional resources to

conduct discovery and prepare for trial; (ii) significantly delay the resolution of the

dispute; or (iii) prevent the plaintiff from bringing a timely action in another

jurisdiction.” Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir. 1993).

Defendants do not explain how any of these factors would be implicated if the Court

granted the motion to amend. Even if additional discovery is warranted, the

allegations in the amended complaint are not complex and additional discovery is

unlikely to cause significant delay or expenditure of resources.

      Further, the information which Plaintiff recently discovered, and which

prompted their motion to amend, was within the purview of the Defendants and

should have been disclosed. The very first provision of the discovery rule in the

Federal Rules of Civil Procedure states:

             (a) Required Disclosures.

             (1) Initial Disclosure.

            (A) In General. Except as exempted by Rule 26(a)(1)(B) or as
      otherwise stipulated or ordered by the court, a party must, without
      awaiting a discovery request, provide to the other parties:

            (i) the name and, if known, the address and telephone number
      of each individual likely to have discoverable information—along with
      the subjects of that information—that the disclosing party may use to
      support its claims or defenses, unless the use would be solely for
      impeachment.

Fed. R. Civ. P. 26(a)(1)(A). The Rules also require early initial disclosure long before

the discovery deadline set in this case. Fed. R. Civ. P. 26(a)(1)(C) and (D). Finally,



                                         -8-
because Plaintiff may only amend his complaint to add Lieutenant McGeough, and

not a new claim against all Defendants, there is minimal prejudice. Thus, the Court

finds that Defendants will not suffer undue prejudice.

      IV.    Conclusion

      For the foregoing reasons, the Plaintiffs’ Motion for Leave to File Amended

Complaint is GRANTED IN PART and DENIED IN PART. Plaintiff’s motion to amend

to add Lieutenant McGeough as a party is GRANTED and Plaintiff’s request to add

a retaliation claim is DENIED. Plaintiff is ordered to file an amended complaint

within fourteen days of the date of this order.



                                              IT IS SO ORDERED.
                                                          /s/
                                              Hon. Vanessa L. Bryant
                                              United States District Judge


Dated at Hartford, Connecticut: April 30, 2019.




                                        -9-
